



 
 
Exhibit 10.26


exhibit10262016image1.jpg [exhibit10262016image1.jpg]
 
 
 
Annual Incentive Plan
 
2016





The CVG 2016 Annual Incentive Plan period will be one year, coinciding with the
Company’s fiscal year. The performance measures are exclusively financial in
nature and will include revenues, operating profit margin and operating profit
after return on average invested capital (ROAIC).
Participant calculations are based on enterprise wide results to promote high
level collaboration between business units.




2016 Annual Incentive Plan Metrics and Weighting




All Participants
Net Sales
OP Margin
ROAIC
TOTAL


100%
20%
60%
20%







2016 Annual Incentive Plan Performance Payouts






Below Threshold


Threshold Performance


Target Performance (Plan)


Superior/Maximum Performance


No Payout


25% Payout


100% Payout


200% Payout








--------------------------------------------------------------------------------





 
 
Exhibit 10.26


exhibit10262016image1.jpg [exhibit10262016image1.jpg]
 
 
 
Annual Incentive Plan
 
2016





Payouts for results between the threshold and target levels of performance and
between the target and maximum levels of performance will be determined using
straight line interpolation.
Participation
New hires selected to participate in the 2016 Annual Incentive Plan will be
eligible to participate in the first year of employment with the first year’s
award pro-rated based on the number of complete calendar months worked in the
plan year, unless otherwise indicated at hire.


Plan Payout Approach
Awards under the 2016 Annual Incentive Plan shall be paid as wages as a separate
line item, or via separate check through the normal payroll process. All awards
paid under the 2016 Plan shall be subject to applicable tax withholding
requirements. Participants must be actively employed on the date of payout to
receive an award payment. Participants who are terminated for any reason prior
to the payout date will forfeit their calculated award. The disposition of
individual questions, disputes or exceptions will be determined by the Chief
Financial Officer and Chief Executive Officer. Any inquiry or dispute regarding
the Plan, or payments under the 2016 Plan, must be directed in writing to the
Chief Human Resources Officer.


Administration
The 2016 Annual Incentive Plan will be administered by the Compensation
Committee of the Board of Directors, with support from the Chief Human Resources
Officer and the Chief Financial Officer of Commercial Vehicle Group, Inc. The
Compensation Committee has the discretion to review, modify and approve the
calculation of the annual performance goals and determine the amount of any
bonuses payable under the 2016 Annual Incentive Plan for the sole purpose of
ensuring that the incentive payments are calculated with the same intentions in
which the targets have been set for the current year, including making
adjustments to eliminate the effects of restructuring and other (income)
expenses not foreseen at the time the 2016 Annual Incentive Plan was
established, which may include:
•
Significant changes in accounting policies

•
Third party costs associated with non-integration, merger & acquisition expense

•
Early extinguishment of debt

•
Significant gains or losses on the unplanned sale of a business segment or
property

•
Restructuring costs associated with workforce reductions

•
Significant asset impairment charges, excluding reserves made in the normal
course of business

•
Benefits or expenses associated with significant changes in deferred taxes

•
FX moves against US currency

•
Unusual material legal settlements, exclusive of defense or litigation costs










--------------------------------------------------------------------------------





 
 
Exhibit 10.26


exhibit10262016image1.jpg [exhibit10262016image1.jpg]
 
 
 
Annual Incentive Plan
 
2016





In addition, the Compensation Committee has the discretion to increase or
decrease the payouts based on significant differences in individual performance
of each of the executive offers or other Plan participants.


The existence of a plan does not guarantee a payment under the Plan and CVG
reserves the right to amend or eliminate the Plan at any time. Participation in
the Plan is not a guarantee of the right to participate in the Plan in future
years. Participants must continue to satisfy the requirements of the Program in
order to participate. Participants shall also be subject to all applicable
conduct and performance standards including, without limitation, the Company’s
Code of Ethics, at all times while performing transactions for which awards are
payable hereunder. The Chief Executive Officer may cancel an award related to,
or in recognition of, a particular transaction if the Company discovers that the
Participant to whom the award is owed has violated any of the above conditions.
If the Company discovers such a violation after it has paid an award, the
Company reserves the right to pursue any means allowed by law to recover the
amount of such an award.


Payments will be calculated under the Plan utilizing the published metrics.
Calculated payments will be presented to the Compensation Committee for review
and approval prior to payment.


General


The Annual Incentive Plan, participation hereunder, and/or receipt of an award
shall neither create nor constitute a contract of employment. Neither the Plan
nor participation hereunder shall guarantee future employment for any period of
time. Participants remain employees at will, and either the Company or a
Participant may terminate the Participant’s employment at any time for any
reason.


Payments under the 2016 Annual Incentive Plan will not be taken into account for
purposes of calculating a Participant’s benefits under any of the Company’s
other employee benefit plans or arrangements unless otherwise expressly and
specifically provided in such benefit plan or arrangement.


The 2016 Annual Incentive Plan is unfunded and a Participant’s rights under the
2016 Plan will be equivalent to that of an unsecured general credit of the
Company. The 2016 Annual Incentive Plan is intended to be exempt from Internal
Revenue Code section 409A and will be administered accordingly.



